
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1666
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Boswell (for
			 himself, Mr. Loebsack,
			 Mr. Graves of Missouri, and
			 Mr. Terry) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of
		  October 2010 as Crime Prevention Month.
	
	
		Whereas communities across the United States face
			 localized increases in violence and other crime;
		Whereas local law enforcement-community partnerships are
			 effective tools for preventing crime and addressing the fear of crime;
		Whereas the National Crime Prevention Council (NCPC) and
			 the National Sheriffs' Association (NSA) are leading national resources
			 providing community safety and crime prevention tools that are tested and
			 valued by local law enforcement agencies and communities nationwide;
		Whereas in 2008, the NCPC and the NSA joined together in
			 partnership with the Bureau of Justice Assistance, Office of Justice Programs,
			 Department of Justice to create “Celebrate Safe Communities” (CSC), an exciting
			 initiative which takes place in October, and which is designed to help local
			 law enforcement agencies and their community partners celebrate of Crime
			 Prevention Month;
		Whereas “Crime Prevention Month” was established over 25
			 years ago to educate the public on being alert to criminal activity within
			 their communities;
		Whereas CSC is designed to spotlight communities’ crime
			 prevention efforts, enhance public awareness of vital crime prevention and
			 safety messages, recruit year-round support for ongoing prevention activities
			 that help keep neighborhoods safe from crime and prepared for any emergency,
			 and help local communities organize safety-focused events;
		Whereas since 2008, CSC has reached over 350 sites in 36
			 States;
		Whereas 2010 also marks the 30th anniversary year of
			 McGruff the Crime Dog, NCPC’s symbol of crime prevention and community
			 involvement;
		Whereas NCPC manages the McGruff “Take a Bite Out of
			 Crime” public service advertising campaign to reach children, youth, and the
			 general public with crime prevention information about identity theft,
			 bullying, cyber bullying, gangs, drugs, and other crimes as well as to
			 emphasize the importance of community involvement;
		Whereas McGruff’s public service advertising messages have
			 reached tens of millions of adults and children since they first began;
			 and
		Whereas the month of October 2010 would be an appropriate
			 month to designate as “Crime Prevention Month”, during which law enforcement
			 and communities across the United States will hold “Celebrate Safe Communities”
			 events: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of “Crime
			 Prevention Month”;
			(2)supports
			 participation in “Celebrate Safe Communities” during “Crime Prevention Month”;
			(3)commends the
			 efforts of the thousands of local law enforcement agencies and their countless
			 community partners educating and engaging residents of all ages in the fight
			 against crime;
			(4)congratulates
			 McGruff the Crime Dog during his 30th anniversary year;
			(5)asks communities
			 across the United States to consider how “Celebrate Safe Communities” can help
			 them highlight local successes in the fight against crime;
			(6)encourages the
			 National Crime Prevention Council and the National Sheriffs' Association to
			 continue to promote “Celebrate Safe Communities” and year-round, individual and
			 collective action, in collaboration with law enforcement and other supporting
			 local agencies, to reduce crime and build safer communities throughout the
			 United States; and
			(7)encourages
			 government agencies, civic groups, schools, businesses, and youth organizations
			 to educate the public, showcase their accomplishments, and explore new
			 partnerships during “Crime Prevention Month”.
			
